DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,909,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a computer system which performs the feature of wherein the query result is a function of the sorted first and second clusters and includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.     
The pending claim 1 recites a computer system which performs the similar feature of wherein the query result includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
The difference between the two claims is that the patenting claim 1 recites an additional element, “a processing unit operatively coupled to memory.” to perform the claimed feature.
Patented claim 1 anticipated pending claim 1.  

Pending claims 2-20 have similar limitations comparing the patented claims 2-18 as shown on the table below.

				
Pending claims
Patented claims
1. A computer system comprising: an artificial intelligence platform in communication with a processing unit, the platform to support document retrieval, including: a request manager configured to analyze a received request, including identify a lexical answer type (LAT) and a first concept relevant to the received request and a related second concept; a cluster manager, operatively coupled to the request manager, the cluster manager configured to utilize the LAT and the identified first and second concepts, and categorize entries in a corpus according to a clustering algorithm, including selectively form a first cluster with one or more documents having the LAT and the identified first concept and form a second cluster of one or more documents having a combination of the first and second sets of concepts; and the cluster manager configured to sort the first and second clusters according to relevancy to the received request; and a query result returned from the cluster manager, wherein the query result includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
2. The system of claim 1, wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word.
3. The system of claim 1, further comprising the cluster manager configured to identify a representation document in one or more of the formed clusters.
4. The system of claim 1, further comprising the cluster manager configured to identify a first metric between the formed clusters and a second metric within at least one of the formed clusters, and further comprising the request manager configured to leverage the first metric and the second metric to identify one or more query results.
5. The system of claim 4, wherein the first and second metrics are a function of the received query.
6. The system of claim 1, wherein the second concept is associated with causing the first concept.
7. The system of claim 1, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising the cluster manager configured to assign an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion symbol returns one or more second representative documents and a second passage for each second representative document.
8. A computer program product to support document retrieval, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to: analyze a received request, including identify a lexical answer type (LAT) and a first concept relevant to the received request and a related concept; utilize the LAT and the identified first and second concepts, and categorize entries in a corpus according to a clustering algorithm, including selectively form a first cluster with one or more documents having the LAT and the identified first concept and form a second cluster of one or more documents having a combination of the first and second sets of concepts; and sort the first and second clusters according to relevancy to the received request; and a query result returned from the cluster sort, wherein the query result includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
9. The computer program product of claim 8, wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word.
10. The computer program product of claim 8, further comprising program code to identify a representation document in one or more of the formed clusters.
11. The computer program product of claim 8, further comprising program code to identify a first metric between the formed clusters and a second metric within at least one of the formed clusters, and program code to leverage the first metric and the second metric to identify one or more query results.
12. The computer program product of claim 8, wherein the second concept is associated with causing the first concept.
13. The computer program product of claim 8, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising program code to assign an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion identifier returns one or more second representative documents and a second passage for each second representative document.
14. A method comprising: analyzing a received request, including identifying a lexical answer type (LAT) and a first concept relevant to the received request and a related second concept; utilizing the LAT and the identified first and second concepts, categorizing entries in a corpus according to a clustering algorithm, including selectively forming a first cluster with one or more documents having the LAT and the identified first concept and forming a second cluster of one or more document having a combination of the first and second sets of concepts; sorting the first and second clusters according to relevancy to the received request; a query result returned from the sorting, wherein the query result includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
15. The method of claim 14, wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word.
16. The method of claim 14, further comprising identifying a representation document in one or more of the formed clusters.
17. The method of claim 14, further comprising identifying a first metric between the formed clusters and a second metric within at least one of the formed clusters, and leveraging the first metric and the second metric to identify one or more query results.
18. The method of claim 17, wherein the first and second metrics are a function of the received query.
19. The method of claim 14, wherein the second concept is associated with causing the first concept.
20. The method of claim 14, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising assigning an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion identifier returns one or more second representative documents and a second passage for each second representative document.
1. A computer system comprising: a processing unit operatively coupled to memory; an artificial intelligence platform in communication with the processing unit, the platform to support document retrieval, including: a request manager to receive a request for processing against a corpus; the request manager to analyze the received request, including identify a lexical answer type (LAT) and a first concept relevant to the received request wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word; the request manager to identify a second concept supplied from a knowledge graph, the second concept relating to the identified first concept; a cluster manager, operatively coupled to the request manager, the cluster manager to utilize the LAT and the identified first and second concepts, and categorize entries in the corpus according to a clustering algorithm, including selectively form a first cluster including one or more documents in the corpus having the LAT and the identified first concept and form a second cluster including one or more documents in the corpus having a combination of the first and second sets of concepts; and the cluster manager to sort the first and second clusters according to relevancy to the received request; and a query result returned from the cluster manager, wherein the query result is a function of the sorted first and second clusters and includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
2. The system of claim 1, further comprising for each first cluster and each second cluster, the cluster manager to identify a representation document, including a first representation document in the first cluster and a second representation document in the second cluster.
3. The system of claim 1, wherein the cluster manager identifies a first information gain metric between the clusters and a second information gain metric within each of the first and second clusters, and further comprising the request manager to leverage the first information gain metric and the second information gain metric to identify query results.
4. The system of claim 3, wherein the first and second information gain metrics are a function of the received query.
5. The system of claim 1, wherein the second concept is associated with causing the first concept.
6. The system of claim 1, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising the cluster manager to assign an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion symbol returns one or more second representative documents and a second passage for each second representative document.
7. A computer program product to support document retrieval, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to: receive a request for processing against a corpus; analyze the received request, including identify a lexical answer type (LAT) and a first concept relevant to the received request, wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word; identify a second concept supplied from a knowledge graph, the second concept relating to the identified first concept; utilize the LAT and the identified first and second concepts, categorize entries in the corpus according to a clustering algorithm, including selectively form a first cluster including one or more documents in the corpus having the LAT and the identified first concept and form a second cluster of including one or more documents in the corpus having a combination of the first and second sets of concepts; and sort the first and second clusters according to relevancy to the received request; and a query result returned from the cluster sort, wherein the query result is a function of the sorted first and second clusters and includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
8. The computer program product of claim 7, further comprising for each first cluster and each second cluster, program code to identify a representation document, including a first representation document in the first cluster and a second representation document in the second cluster.
9. The computer program product of claim 7, wherein the formation of the first and second clusters identifies a first information gain metric between the clusters and a second information gain metric within each of the first and second clusters, and further comprising program code to leverage the first information gain metric and the second information gain metric to identify query results.
10. The computer program product of claim 9, wherein the first and second information gain metrics are a function of the received query.
11. The computer program product of claim 7, wherein the second concept is associated with causing the first concept.
12. The computer program product of claim 7, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising assigning an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion symbol returns one or more second representative documents and a second passage for each second representative document.
13. A method comprising: receiving a request for processing against a corpus; analyzing the received request, including identifying a lexical answer type (LAT) and a first concept relevant to the received request, wherein the LAT is a word in or a word inferred from the received request that indicates a type of answer to the received request independent of assigning semantics to the word; identifying a second concept supplied from a knowledge graph, the second concept relating to the identified first concept; utilizing the LAT and the identified first and second concepts, categorizing entries in the corpus according to a clustering algorithm, including selectively forming a first cluster including one or more documents in the corpus having the LAT and the identified first concept and forming a second cluster including one or more documents in the corpus having a combination of the first and second sets of concepts; sorting the first and second clusters according to relevancy to the received request; and returning a query result from the sorting, wherein the query result is a function of the sorted first and second clusters and includes a first representative passage directed at the first cluster and a second representative passage directed at the second cluster.
14. The method of claim 13 further comprising for each first cluster and each second cluster, identifying a representation document, including a first representation document in the first cluster and a second representation document in the second cluster.
15. The method of claim 13, wherein the formation of the first and second clusters identifies a first information gain metric between the clusters and a second information gain metric within each of the first and second clusters, and further comprising leveraging the first information gain and second information gain metrics to identify query results.
16. The method of claim 15, wherein the first and second information gain metrics are a function of the received query.
17. The method of claim 13, wherein the second concept is associated with causing the first concept.
18. The method of claim 13, wherein at least one of the formed first and second clusters is a multiple document cluster, and further comprising assigning an expansion identifier to the multiple document cluster, wherein selection of the assigned expansion symbol returns one or more second representative documents and a second passage for each second representative document.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 12, 2022